DETAILED ACTION

This communication is in response to Application No. 15/960,265 filed on 4/23/2018. The amendment presented on 6/24/2022, which cancels claims 3-4, amends claims 1, 5, 8, 9, 15, 16, 19, and 20, and adds new claims 21-22, is hereby acknowledged. Claims 1-2 and 5-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 5-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 19, and 20, no prior art reference expressly teaches as follows:
A method and a processing system of adapting a first machine learning model, in a first format associated with a first development environment, to a containerized environment comprises: generating a first artifact associated with the first machine learning model, wherein the first artifact includes library information for deployment of the first machine learning model in the containerized environment; and defining at least a second artifact associated with the first machine learning model, wherein the at least the second artifact defines an external compatibility of at least one of: an input port or an output port of the first machine learning model.
 
  	No prior art reference was found that discloses this feature.  For these reasons, in conjunction with the other limitations of the independent claims 1, 19, and 20, put this case in condition for allowance. Claims 2 and 5-18 depending on claim 1 and claims 21-22 depending on claim 20, are therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 24, 2022